DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2021 has been entered. 

Claim Rejections - 35   § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 and 10-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, with respect to the limitation "a voltage source coupled to the first ion conductive membrane and the second ion membrane so that one of the first ion membrane and the second ion membrane acts as an anion conductive membrane and the other of the first ion membrane and the second ion conductive membrane acts as a cation conductive membrane in response to a voltage applied across the first ion conductive membrane and the second ion conductive membrane by the voltage source,” the meaning of the term “ion membrane” is unclear, because there is no guidance in the disclosure, the prior art, and the dictionaries about its meaning. Further, it is unclear if the term “ion membrane” and the term “ion conductive membrane” have same meaning or different meaning. Further, it is unclear if the ion membranes act as anion conductive membranes or cation conductive membranes only after application of voltage or if the ion membranes act as anion conductive membranes or cation conductive membranes even without application of voltage. Further, there does not appear to be any antecedent basis for the claim terms "the first ion membrane," and "the second ion membrane." 

Regarding claims 4 and 12, the meaning of the term “polymer-carbon nanotubes” is unclear, because it is unclear if it requires a chemical bond between a polymer and a carbon nanotube, a laminate comprising a polymer and a carbon nanotube, a dispersion of carbon nanotubes in a polymer, or it has a different meaning.

Further, with respect to the limitation "wherein the first substrate is formed from a composition selected from the group consisting of anodic aluminum oxide (AAO), polypyrrole, polyacetylene, polycarbonate (PCTE), polyethersulfone (PES), and polymer-carbon nanotubes,” it is unclear if the term “composition” means a composition comprising anodic aluminum oxide (AAO), polypyrrole, polyacetylene, polycarbonate (PCTE), polyethersulfone (PES), or polymer-carbon nanotubes, or a composition consisting of anodic aluminum oxide (AAO), polypyrrole, polyacetylene, polycarbonate (PCTE), polyethersulfone (PES), or polymer-carbon nanotubes.

Regarding claim 6, with respect to the limitation " a voltage source coupled to the first ion conductive membrane and the conductive sheet such that the first ion conductive membrane acts as one of an anion conductive membrane and a cation conductive membrane in 3 of 611757437.1 12/22/2020Application No. 16/226,774response to a voltage applied across the first ion conductive membrane and the second ion conductive membrane by the voltage source,” there does not appear to be any antecedent basis for the claim term "the second ion conductive membrane." Further, it is unclear if the first ion conductive membrane acts as an anion conductive membranes or a cation conductive membranes only after application of voltage or if the first ion conductive membrane acts as an anion conductive membranes or a cation conductive membranes even without application of voltage.

Regarding claim 10, there does not appear to be any antecedent basis for the claim term "the anion member." Further, the meaning of the term “anion member” is unclear, because there is no guidance in the disclosure, the prior art, and the dictionaries about its meaning.

Regarding claims 10 and 11, it is unclear how the same step of coupling the voltage source to the first ion conductive membrane makes it act as an anion member in claim 10, and makes it act as a cation conductive membrane in claim 11.



Claim Rejections - 35   § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 6-8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US pre-grant patent publication no. 2016/0261005 (hereinafter called Rustomji), or, in the alternative, under 35 U.S.C. 103 as being obvious over Rustomji.

Regarding claim 1, Rustomji discloses in an embodiment a conductive nanoporous membrane system, comprising a first ion conductive membrane that is nanoporous (see Fig. 36 and paragraphs 0132 and 0133) and formed from an anode electrode material 11 (reads on a first substrate) and an anode current collector 10 (reads on a first conductive layer) applied to the anode electrode material 11 so that the first ion conductive membrane is conductive; a second ion conductive membrane that is nanoporous (see paragraph 0133) and formed from a cathode electrode material 13 (reads on a second substrate) and a cathode current collector 14 (reads on a second conductive layer) applied to the cathode electrode material 13 so that the second ion conductive membrane is conductive; an electrolyte associated with at least one of the first ion conductive membrane and the second ion conductive membrane; and a voltage source coupled to the first ion conductive membrane and the second ion  membrane so that one of the first ion  membrane and the second ion  membrane acts as an anion  member conductive membrane and the other of the first ion  membrane and the second ion conductive membrane acts as a cation conductive membrane in response to a voltage applied across the first ion conductive membrane and the second ion conductive membrane by the voltage source (see Fig. 19 and paragraphs 0113 and 0133). 



Rustomji further discloses that charged carriers or ions in a high pressure electrolyte can gain access to smaller nanopores of a high surface area charged electrode surface, and this results in higher capacitance in electrochemical capacitor applications (see Fig. 36 and paragraph 0132). Rustomji further discloses in an embodiment a voltage source coupled to a first electrode (reads on a first ion conductive membrane) and a second electrode (reads on a second ion conductive membrane) (see Fig. 1B).

If Fig. 1B and Fig. 36 refer to the same embodiment as shown in Fig. 19, then Rustomji anticipates the invention of claim 1. 

If Fig. 1B and Fig. 36 do not refer to the same embodiment as shown in Fig. 19, then it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught in Fig. 13 by adding an electrolyte associated with the first ion conductive electrode and the second ion conductive electrode and a voltage source coupled to the first ion conductive electrode and the second ion conductive electrode as taught by Rustomji in Fig. 1B and Fig. 36. The person with ordinary skill in the art would have been motivated to make this modification, because Rustomji teaches that the advantage of the modification would be higher capacitance in electrochemical capacitor applications (see Fig. 36 and paragraph 0132). 



Regarding claim 6, Rustomji discloses in an embodiment a conductive nanoporous membrane system, comprising a first ion conductive membrane that is nanoporous (see Fig. 36 and paragraphs 0132 and 0133) and formed from an anode electrode material 11 (reads on a first substrate) and an anode current collector 10 (reads on a first conductive layer) applied to the anode electrode material 11 so that the first ion conductive membrane is conductive; a cathode current collector 14 (reads on a conductive sheet) applied to a cathode electrode material 13; an electrolyte associated with the first ion conductive membrane; and a voltage source coupled to the first ion conductive membrane and the conductive sheet so that the first ion conductive membrane acts as one of an anion conductive membrane and a cation conductive membrane in3 of 6After Final Reply dated December 22, 2020 response to a voltage applied across the first ion conductive membrane and the conductive sheet by the voltage source (see Fig. 19 and paragraphs 0113 and 0133). 

The embodiment shown in Fig.19 does not explicitly disclose an electrolyte associated with the first ion conductive membrane and the conductive sheet and a voltage source coupled to the first ion conductive membrane and the conductive sheet..

Rustomji further discloses that charged carriers or ions in a high pressure electrolyte can gain access to smaller nanopores of a high surface area charged electrode surface, and this results in higher capacitance in electrochemical capacitor applications (see Fig. 36 and paragraph 0132). Rustomji further discloses in an embodiment a voltage source coupled to a first electrode 

If Fig. 1B and Fig. 36 refer to the same embodiment as shown in Fig. 19, then Rustomji anticipates the invention of claim 1. 

If Fig. 1B and Fig. 36 do not refer to the same embodiment as shown in Fig. 19, then it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught in Fig.13 by adding an electrolyte associated with the first ion conductive electrode and the conductive sheet and a voltage source coupled to the first ion conductive electrode and the conductive sheet as taught by Rustomji in Fig. 1B and Fig. 36. The person with ordinary skill in the art would have been motivated to make this modification, because Rustomji teaches that the advantage of the modification would be higher capacitance in electrochemical capacitor applications (see Fig. 36 and paragraph 0132). 

Regarding claims 7 and 8, Rustomji teaches that the electrolyte is positioned between and is saturated into the first ion conductive electrode and the conductive sheet (see Fig. 36 and paragraphs 0090 and 0132).

Regarding claim 10, it was known in the art that when an electrode is coupled to the positive terminal of a voltage source, the electrode would have a positive polarity and would thus attract anions and be conductive to anions which are negatively charged. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by Rustomji by coupling an electrode to the positive terminal of a voltage source. The person with ordinary skill in the art would have been motivated to make this modification, because one of ordinary skill in the art would have recognized that 

Regarding claim 11, it was known in the art that when an electrode is coupled to the negative terminal of a voltage source, the electrode would have a negative polarity and would thus attract cations and be conductive to cations which are positively charged. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by Rustomji by coupling an electrode to the negative terminal of a voltage source. The person with ordinary skill in the art would have been motivated to make this modification, because one of ordinary skill in the art would have recognized that such coupling of the electrode to the negative terminal of a voltage source would make it conductive to cations which are positively charged.  

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2016/0261005 (hereinafter called Rustomji), as shown for claims 1 and 6 above, and further in view of US pre-grant patent publication no.  2006/0291139 (hereinafter called Nedoshivin). 

Regarding claim 5, Rustomji does not disclose that the first conductive layer is formed from a material selected from the group consisting of metal, carbon, and conductive polymer and the second conductive layer is formed from a material selected from the group consisting of metal, carbon, and conductive polymer

Nedoshivin teaches that current collectors affixed to the electrodes of a double electric layer capacitor are commonly constructed of a material that exhibits electrical conductivity--typically a metal (see paragraph 0007).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by Rustomji having the first current collector (reads on the first conductive layer) and the second current collector (reads on the second conductive layer) be formed of a metal as taught by Nedoshivin. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Regarding claim 13, Rustomji does not disclose that the first conductive layer is formed from a material selected from the group consisting of metal, carbon, and conductive polymer.

Nedoshivin teaches that current collectors affixed to the electrodes of a double electric layer capacitor are commonly constructed of a material that exhibits electrical conductivity--typically a metal (see paragraph 0007).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by Rustomji having the first current collector (reads on the first conductive layer) be formed of a metal as taught by Nedoshivin. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2016/0261005 (hereinafter called Rustomji), as shown for claim 6 above, and further in view of US pre-grant patent publication no. 2003/0077515 (hereinafter called Chen).

Rustomji does not explicitly teach that the first substrate is formed from a composition selected from the group consisting of anodic aluminum oxide (AAO), polypyrrole, polyacetylene, polycarbonate (PCTE), polyethersulfone (PES), and polymer-carbon nanotubes.

Chen teaches supercapacitors similar to the supercapacitors taught by Rustomji.

Chen teaches that composite in which carbon nanotubes are combined with conducting polymers, such as polypyrrole and poly(3-methylthiophene), low frequency capacitance values as high as 585 mF cm-2 were achieved, which is significantly larger than that attained by other supercapacitors based on carbon or polymer alone (see paragraph 0109).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by Rustomji by using polymer-carbon nanotube as the substrate material as taught by Chen. The person with ordinary skill in the art would have been motivated to make this modification, because Chen teaches that composites in which carbon nanotubes are combined with conducting polymers, such as polypyrrole and poly(3-methylthiophene), low frequency capacitance values as high as 585 mF cm-2 were achieved, which is significantly larger than that attained by other supercapacitors based on carbon or polymer alone (see paragraph 0109). 

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2003/0077515 (hereinafter called Chen), in view of US pre-grant patent publication no. 2016/0261005 (hereinafter called Rustomji).

Regarding claim 1, Chen discloses a supercapacitor (reads on a conductive nanoporous membrane system), comprising a positive electrode Ep (reads on a first ion conductive membrane) that is nanoporous (see paragraph 0109) and formed from a carbon nanotube/conducting polymer composite film Fp (reads on a first substrate) and a current collector Cp (reads on a first conductive layer) applied to the carbon nanotube/conducting polymer composite film Fp so that the positive electrode Ep is conductive; a negative electrode En (reads on a second ion conductive membrane) that is nanoporous (see paragraph 0109) and formed from  carbon nanotube/conducting polymer composite film Fn (reads on a second substrate) and a current collector Cn (reads on a second conductive layer) applied to the carbon nanotube/conducting polymer composite film Fn so that the negative electrode En is conductive; an electrolyte MxAy associated with positive electrode Ep and the negative electrode En (see Fig. 2, and paragraphs 0053-0057, 0083, and 0109).

Chen does not explicitly teach that a voltage source is coupled to the first ion conductive membrane and the second ion membrane so that one of the first ion membrane and the second ion membrane acts as an anion member conductive membrane and the other of the first ion membrane and the second ion conductive membrane acts as a cation conductive membrane in response to a voltage applied across the first ion conductive membrane and the second ion conductive membrane by the voltage source. 

Rustomji discloses in an embodiment a voltage source coupled to a first electrode (reads on a first ion conductive membrane) and a second electrode (reads on a second ion conductive membrane) (see Fig. 1B). 



Regarding claim 2, Chen discloses that the electrolyte is positioned between and in contact with the first ion conductive electrode Fp and the second ion conductive electrode Fn (see Fig. 2 and paragraphs 0083 and 0084).

Regarding claim 3, Chen further discloses that during charging, cations from the electrolyte, Mx+ are intercalated into Fn and cations Mx+ already intercalated in Fp are expelled into the electrolyte; and the opposite process occurs during capacitor discharge (see paragraph 0084), thus teaching that the electrolyte is saturated into the first ion conductive electrode Fp and the second ion conductive electrode Function.

Regarding claim 4, Chen discloses that the first substrate is formed from a carbon nanotube/conducting polymer composite film (reads on polymer-carbon nanotubes)  and the second substrate is formed from a carbon nanotube/conducting polymer composite film (reads on polymer-carbon nanotubes) (see paragraph 0083)  

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2003/0077515 (hereinafter called Chen), in view of US pre-grant patent publication no. 2016/0261005 (hereinafter called Rustomji), as shown for claim 1 above, and further in view of US pre-grant patent publication no.  2006/0291139 (hereinafter called Nedoshivin).

Chen in view of Rustomji does not disclose that the first conductive layer is formed from a material selected from the group consisting of metal, carbon, and conductive polymer and the second conductive layer is formed from a material selected from the group consisting of metal, carbon, and conductive polymer

Nedoshivin teaches that current collectors affixed to the electrodes of a double electric layer capacitor are commonly constructed of a material that exhibits electrical conductivity--typically a metal (see paragraph 0007).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by Chen in view of Rustomji having the first current collector (reads on the first conductive layer) and the second current collector (reads on the second conductive layer) be formed of a metal as taught by Nedoshivin. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Response to Arguments 

Applicant’s arguments with respect to the rejection of claim 1 under 35 USC 112(b) are moot because the arguments do not apply to the reasoning used in the current rejections. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SALIL JAIN/Examiner, Art Unit 1795